r                      -
                                 tr      •.e      %.1
                                                                                                12/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 22-0687


                                        OP 22-0687


 SHANE CLARK JOHNSON,

              Petitioner,                                                        OEC 2 0 2122
                                                                               Bow   'n         - ^c1
                                                                          C.
                                                                                                     -urt
       v.                                                                                 w.ontana
                                                                     ORDER
 TWELFTH JUDICIAL DISTRICT COURT,
 HON. KAYDEE SNIPES RUIZ,

              Respondent.



       Shane Clark Johnson has filed a "Motion for Supervisory Control" to petition this
Court "to get the District Court to rule on [a] lawsuit against Cindy Kennedy Trant," a court
reporter for the Twelfth Judicial District Court, Hill County. We amend the caption to
indicate the District Court and presiding Judge. M. R. App. P. 14(6).
       We observe that Johnson commenced his lawsuit in 2017. Johnson asserts that he
is due $500,000 in damages because the court reporter has ignored his motions and his
motion for judgment by default to provide him copies of the transcripts, dating back to
2015 in his underlying criminal case in that court. Johnson includes copies of his pleadings
and various orders filed in the District Court.
       By way of background, Johnson has had a convoluted history concerning his direct
appeals of his 2014 conviction for negligent homicide. His first appeal was dismissed
voluntarily and without prejudice upon both parties' motion because the District Court had
a pending motion for a new trial. State v. Johnson, No. DA 15-0424, Order (Mont.
Feb. 29, 2016). In his second appeal, this Court ordered, upon the State's concession, to
vacate his criminal judgment and remand for a new trial.            State v. Johnson, No.
DA 17-0033, Order (Mont. Sept. 15, 2020). Presently, Johnson has an appeal of his
criminal conviction and sentence, reflected in the court's September 15, 2021 Judgment
after this Court granted his out-of-time appeal and appointed appellate counsel. State v.
Johnson, No. DA 21-0517. Briefing has not begun.
       Supervisory control may be appropriate on a case-by-case basis.               "This
extraordinary remedy can be invoked when the case involves purely legal questions and
urgent or emergency factors make the normal appeal process inadequate." State v. Spady,
2015 MT 218, ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3); Redding v.
McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189). One of three additional
criteria must be met. Spady, ¶ 11; M. R. App. P. 14(3)(a)-(c).
      Supervisory control is not appropriate here. In Johnson's second appeal with this
Court, filed on September 27, 2017, Appellate Defender Chad Wright explains that "the
transcripts were ordered by a pro se indigent defendant and approved by the district court
for use in the sentencing process, thus any billing needed to be submitted to the Court
Administrator's Office." See § 3-5-604(5)(b), MCA. The Appellate Defender provided
that the Office of Public Defender would pay for any other transcripts. We observe that all
of the transcripts concerning Johnson's underlying case are on file with this Court for his
instant appeal. Section 3-5-604, MCA. Thus, there is no action in the District Court over
which to take control. Johnson's motion for supervisory control is not warranted, and he
is not entitled to monetary damages through this writ. Accordingly,
       IT IS ORDERED Johnson's Petition for a Writ of Supervisory Control is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to: Honorable Kaydee Snipes
Ruiz, District Court Judge; Cindy Kennedy Trant, Court Reporter; Kathie Vigliotti, Clerk
of District Court, Hill County, under Cause No. DV-17-93; Appellate Defender Chad M.
Wright; counsel of record; and Shane Clark Johnson personally.
      DATED this          day of December, 2022.



                                                                 Chief Justice


                                            2
Justices